IN THE COMMONWEALTH COURT OF PENNSYLVANIA

James Yannaccone                                :
                                                :
               v.                               :
                                                :
Lewis Township Board of                         :
Supervisors,                                    :   No. 856 C.D. 2020
                Appellant                       :   Submitted: March 5, 2021


BEFORE:        HONORABLE RENÉE COHN JUBELIRER, Judge
               HONORABLE ANNE E. COVEY, Judge
               HONORABLE ELLEN CEISLER, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE COVEY                                                  FILED: April 30, 2021

               The Lewis Township (Township) Board of Supervisors (Board) appeals
from the Northumberland County (County) Common Pleas Court’s (trial court) July
31, 2020 order granting James Yannaccone’s (Yannaccone) Motion for Summary
Judgment (Summary Judgment Motion). The Board presents three issues for this
Court’s review: (1) whether the trial court erred or abused its discretion by granting
the Summary Judgment Motion where there is a dispute as to a material fact relating
to whether Township Zoning Ordinance 2019-14 (Ordinance) was a zoning
ordinance amendment or an entirely new zoning ordinance; (2) whether the trial
court erred or abused its discretion by granting the Summary Judgment Motion
where there is a dispute as to a material fact relating to whether the public notice
contained a sufficient brief summary of the proposed amendments pursuant to
Section 610(a) of the Pennsylvania Municipalities Planning Code (MPC);1 and (3)

      1
          Act of July 31, 1968, P.L. 805, as amended, 53 P.S. § 10610(a).
whether the trial court erred by granting the Summary Judgment Motion because the
Board did not involve the Township’s Zoning Ordinance Committee (ZOC) or hold
at least one public meeting pursuant to public notice. After review, this Court
affirms.


                                  Background
            Since approximately 2005, the Township and Turbotville Borough
(Turbotville) participated as a joint planning commission (Joint Commission) for
zoning and land use planning. At that time, the Township did not have a separate
planning commission. By October 7, 2013 letter, the Board notified Turbotville that
it would withdraw from the “Joint Municipal Zoning Ordinance [(Joint
Ordinance),]” effective January 1, 2015. Reproduced Record (R.R.) at 30a. The
Board subsequently hired consultant KPI Engineering (KPI) to draft a new zoning
ordinance exclusively for the Township. Correspondingly, the Township formed
ZOC, consisting of Board members, Joint Commission members and Township
residents, to provide KPI input during the proposed ordinance drafting process. ZOC
met several times in early- to mid-2014 to review KPI’s proposed ordinance, which
KPI eventually presented to the Board.
            The Board sent copies of the proposed ordinance to the Joint
Commission and the County Planning Commission, both of which provided
comments to the Board. The Board published notice of a public hearing scheduled
on the proposed ordinance for August 14, 2014, in the Milton Standard Journal.
Township property owners, including Yannaccone, attended the August 14, 2014
hearing. The Board adopted the new zoning ordinance at its regular November 5,
2014 meeting. The new zoning ordinance was effective January 1, 2015. The Board
forwarded a copy of the new zoning ordinance to the County Planning Commission
on January 19, 2015.
                                         2
               On January 29, 2015, Yannaccone filed a complaint in the trial court
against the Board pursuant to Section 5571.1 of the Judicial Code2 and Section 1002-
A(b) of the MPC3 (relating to ordinance validity challenges), requesting that the new
zoning ordinance be declared void since inception. Therein, Yannaccone alleged,
inter alia, that the new zoning ordinance was invalid because ZOC was not the
Township’s authorized planning agency. On or about February 16, 2015, the Board
filed preliminary objections to the complaint asserting, inter alia, that Yannaccone
did not have standing. On July 9, 2015, the trial court sustained the Board’s
objection to standing, but overruled the remaining objections.
               On July 21, 2015, Yannaccone filed an amended complaint, wherein he
represented that he was a Township landowner.                    On November 23, 2015,
Yannaccone filed a motion for summary judgment. On June 23, 2016, the trial court
denied Yannaccone’s summary judgment motion. The trial court further ruled that
the Board complied with the MPC’s procedural requirements for enacting the new
zoning ordinance. The trial court also concluded that there was no authority to
support Yannaccone’s claim that the new zoning ordinance is void ab initio simply
by virtue of the Board’s delay in forwarding the new zoning ordinance to the County
Planning Commission. On May 30, 2018, the trial court ruled in the Board’s favor,
holding that the new zoning ordinance was valid and in full force and effect for the
reasons set forth in the trial court’s June 23, 2016 order.
               Yannaccone appealed to this Court arguing, inter alia, that the trial
court erred by holding that the Board’s monthly meetings strictly complied with the
requirement in Section 607(b) of the MPC that “the planning agency shall hold at
least one public meeting pursuant to public notice . . . .” 53 P.S. § 10607(b). On

      2
          42 Pa.C.S. § 5571.1.
      3
          Added by Section 101 of the Act of December 21, 1988, P.L. 1329, 53 P.S. § 11002-A(b).



                                               3
August 9, 2019, this Court reversed the trial court’s ruling that the Board
substantially complied with Section 607(b) of the MPC in enacting the new zoning
ordinance. This Court held: “[T]he Board’s failure to issue the prescribed public
notice of at least one of ZOC’s public meetings is a fatal flaw that invalidates the
[new zoning o]rdinance’s enactment and renders the [new zoning o]rdinance void
from inception.” Yannoccone v. Lewis Twp. Bd. of Supervisors, 216 A.3d 551, 564
(Pa. Cmwlth. 2019).


                                            Facts
              On November 22, 2019, the Board published, in the Milton Standard
Journal, a notice of public hearing (Notice) to be held on December 3, 2019, for a
“proposed zoning ordinance amendment . . . to the Township’s current zoning
ordinance.” R.R. at 81a. In the interim, there was no public meeting pursuant to
public notice of any planning agency or ZOC relative to the proposed zoning
ordinance. The Ordinance was adopted by the Board at a meeting on December 4,
2019, the day after the advertised date for the public hearing on the amendment.
              On December 19, 2019, Yannaccone filed a complaint in the trial court
alleging that there was not an existing zoning ordinance in effect that was subject to
amendment by the Board. Yannaccone further claimed that the Notice summary
was insufficient to apprise citizens of the terms of the proposed ordinance. On
January 22, 2020, the Board filed an answer. On April 29, 2020, Yannoccone filed
the Summary Judgment Motion. On July 31, 2020, the trial court granted the
Summary Judgment Motion. The Board appealed to this Court.4


       4
         “In reviewing a grant of summary judgment, this Court’s standard of review is de novo
and our scope of review is plenary.” Bourgeois v. Snow Time, Inc., 242 A.3d 647, 649 (Pa. 2020).
“An appellate court may reverse a grant of summary judgment only if the trial court erred in its
application of the law or abused its discretion.” Id. at 650.
                                               4
                                Discussion
        Preliminarily, Section 5571.1 of the Judicial Code provides, in relevant
part:

        Appeals from ordinances, resolutions, maps, etc.
        (a) Applicability; court of common pleas.--
        (1) This section shall apply to any appeal raising questions
        relating to an alleged defect in the process of or procedure
        for enactment or adoption of any ordinance, resolution,
        map or similar action of a political subdivision.
        (2) An appeal pursuant to this section shall be to the court
        of common pleas.
        (b) Appeals of defects in statutory procedure.--
        (1) Any appeal raising questions relating to an alleged
        defect in statutory procedure shall be brought within 30
        days of the intended effective date of the ordinance.
        (2) Except as provided in subsection (c) [(relating to
        exemption from limitation)], it is the express intent of the
        General Assembly that this 30-day limitation shall apply
        regardless of the ultimate validity of the challenged
        ordinance.
        ....
        (d) Presumptions.--Notwithstanding any other provision
        of law, appeals pursuant to this section shall be subject to
        and in accordance with the following:
        (1) An ordinance shall be presumed to be valid and to have
        been enacted or adopted in strict compliance with statutory
        procedure.
        ....
        (3) An ordinance shall not be found void from inception
        unless the party alleging the defect in statutory procedure
        meets the burden of proving the elements set forth in
        subsection (e).


                                     5
             (e) Burden of proof.--Notwithstanding any other
             provision of law, an ordinance shall not be found void
             from inception except as follows:
             (1) In the case of an appeal brought within the 30-day time
             limitation of subsection (b), the party alleging the defect
             must meet the burden of proving that there was a failure to
             strictly comply with statutory procedure.

42 Pa.C.S. § 5571.1.
             The Board first argues that the trial court erred by granting the
Summary Judgment Motion because the Board did not involve ZOC and did not hold
at least one public meeting after public notice. The Board contends that, because the
Ordinance is an amendatory ordinance, the provisions of Section 607 of the MPC
were optional. Specifically, the Board claims that, since it was amending the Joint
Ordinance, not the zoning ordinance that this Court previously ruled was void ab
initio, the Board did not have to revive ZOC or publish a detailed summary before
enacting the Ordinance.
             Yannaccone rejoins that, before the Ordinance was enacted, the
Township had notified Turbotville that the Township was withdrawing from the
Joint Ordinance, see R.R. at 32a; Turbotville responded with its intent to also
withdraw from the Joint Ordinance, see R.R. at 34a; and, when Turbotville enacted
its new municipal zoning ordinance, it explicitly repealed the Joint Ordinance. See
R.R. at 44a, Article XI. Thus, Yannaccone maintains that, at the time the Township
allegedly enacted an amendment to the zoning ordinance, there was no zoning
ordinance to amend.
             As properly described by the trial court, the fundamental difference
between the parties’ positions is that Yannaccone contends that the Board was
required to follow the MPC’s procedures for the enactment of a new zoning
ordinance, and the Board maintains that it was required to follow the MPC’s
procedures for the enactment of a zoning ordinance amendment. See R.R. at 79a.
                                         6
              The Board’s October 7, 2013 letter to Turbotville provided:

              In accordance with the [Joint Ordinance], Section 109:B,
              [the Township] is hereby giving [Turbotville] notice of its
              withdrawal from the [Joint Ordinance,] effective January
              1, 2015.
              Please note Section 109:C that the withdrawal from the
              [Joint Ordinance] may become effective prior to [the] date
              of separation with the approval of both governing bodies.

R.R. at 32a (emphasis added). By October 8, 2013 letter, Turbotville responded, in
relevant part: “[Turbotville] accepts and concurs to the withdrawal.”                        Id.
Consequently, as of January 1, 2015, the Joint Ordinance was no longer the
Township’s controlling zoning ordinance.5 Accordingly, because it appears that on
November 22, 2019, the publication date of the Notice, there was no Joint Ordinance
to amend, the Ordinance could not have been an amendatory ordinance.
              However, this Court need not reach that conclusion6 because, even if
the Board was enacting an amendment to the Joint Ordinance, the Board would still
have to comply with the notice provision in Section 610(a) of the MPC,7 which
states:

              Proposed zoning ordinances and amendments shall not be
              enacted unless notice of proposed enactment is given in
              the manner set forth in this section, and shall include the

          5
          On November 13, 2014, Turbotville published a detailed notice of its new zoning
ordinance.
        6
          While this Court agrees with the trial court that the Ordinance cannot be an amendatory
ordinance because the Joint Ordinance no longer existed, out of an abundance of caution because
this conclusion may be a mixed question of law and fact, and a Summary Judgment Motion is
being reviewed, this Court will not so hold.
        7
          The Board maintains that there is a material factual dispute as to whether the Notice
contained a sufficient brief summary of the proposed amendments to the prior ordinance pursuant
to Section 610(a) of the MPC. “[T]he issue as to whether there are no genuine issues as to any
material fact presents a question of law[.]” Summers v. Certainteed Corp., 997 A.2d 1152, 1159
(Pa. 2010) (quoting Weaver v. Lancaster Newspapers, Inc., 926 A.2d 899, 902-03 (Pa. 2007)).
The Notice speaks for itself.
                                               7
            time and place of the meeting at which passage will be
            considered, a reference to a place within the municipality
            where copies of the proposed ordinance or amendment
            may be examined without charge or obtained for a charge
            not greater than the cost thereof. The governing body shall
            publish the proposed ordinance or amendment once in one
            newspaper of general circulation in the municipality not
            more than 60 days nor less than 7 days prior to passage.
            Publication of the proposed ordinance or amendment
            shall include either the full text thereof or the title and a
            brief summary, prepared by the municipal solicitor and
            setting forth all the provisions in reasonable detail.
53 P.S. § 10610(a) (emphasis added).
            Here, the Notice provided:
            NOTICE IS GIVEN that the [Board], will hold a public
            hearing on a proposed zoning ordinance amendment on
            Tuesday, December 3, [2019,] at 7:00 o’clock p.m. at the
            Township Building at 1428 Rovendale Drive,
            Watsontown, Pennsylvania.
            The proposed [o]rdinance, if enacted, will be a
            comprehensive amendment to the Township’s current
            zoning ordinance. No map changes are contemplated as
            part of the proposed zoning ordinance amendment, which
            means no resident’s current zoning district designation
            will change.
            After the public hearing, the [Board] may consider
            enactment of the Ordinance, the caption and a summary
            of such proposed [o]rdinance being as follows:
                           ORDINANCE NO. 2019-14
            AN ORDINANCE OF THE TOWNSHIP OF LEWIS, COUNTY
            OF   NORTHUMBERLAND,    COMMONWEALTH       OF
            PENNSYLVANIA,    AMENDING     COMPREHENSIVE
            ZONING WITHIN THE TOWNSHIP, REPEALING
            INCONSISTENT ORDINANCES AND PROVIDING FOR AN
            EFFECTIVE DATE.

            The full text of the Ordinance is available for public
            inspection at the Township Building at 1428 Rovendale


                                         8
             Drive, Watsontown, Pennsylvania, Monday through
             Friday between 8:00 o’clock A.M. and 3:00 o’clock P.M.
             Amendments may be made to the Ordinance prior to its
             final enactment. Persons with disabilities may request
             auxiliary aids and services by calling Lucinda Bomberger,
             Township Secretary, at (570) 649-5371.
             BY ORDER OF THE [BOARD].

R.R. at 81a (emphasis added).
             This Court is perplexed as to how the above-quoted Notice can be
considered as containing “the title and a brief summary . . . setting forth all the
provisions in reasonable detail.” 53 P.S. § 10610(a) (emphasis added). First,
despite that the Board claims the Ordinance is an amendment of the Joint Ordinance,
reference to the Joint Ordinance does not appear anywhere in the Notice. Further,
the Board claims that the fact that the Notice included that “[n]o map changes are
contemplated as part of the proposed zoning ordinance amendment, which means no
resident’s current zoning district designation will change[,]” it is sufficient under
Section 607(a) of the MPC. R.R. at 81a. However, that statement is included above
the “summary of such proposed [o]rdinance.” Id. Finally, while “AN ORDINANCE .
. . AMENDING COMPREHENSIVE ZONING WITHIN THE TOWNSHIP, REPEALING

INCONSISTENT ORDINANCES AND PROVIDING FOR AN EFFECTIVE DATE,” may be

considered a “brief summary,” it certainly does not qualify as a “setting forth [of] all
the provisions in reasonable detail.” Id.
             The Board argues that because the Ordinance is 150 pages in length, it
chose to include the title and a brief summary in the Notice rather than to publish the
entire Ordinance. The Board contends that the Ordinance summary meets the
“reasonable detail” requirement and cites Streck v. Lower Macungie Township
Board of Commissioners, 58 A.3d 865 (Pa. Cmwlth. 2012), to support its position.



                                            9
            In Streck, the township also chose to publish a summary of its proposed
amendment, rather than the entire 30-page ordinance. However, the notice provided:

            Notice is hereby given that the Lower Macungie Township
            Board of Commissioners will consider for possible
            adoption an [o]rdinance amending the [t]ownship
            [z]oning [o]rdinance entitled Zoning Ordinance/Map
            Amendment. This proposed amendment, of which this
            [n]otice is a summary proposes the following: establish
            four new zoning districts: Highway Industrial-Spring
            Creek (HI-SC), Commercial-Spring Creek (C-SC),
            Agricultural Protection Overlay (APO), and Urban
            Residential Overlay (UO); provide within these new
            zoning districts uses permitted by right, uses permitted by
            condition, uses permitted by special exception, and
            accessory uses; provide for regulations within these new
            zoning districts covering lot area, lot width, building
            coverage and height, minimum yard requirements, and
            off-street parking, along with other additional standards;
            amend the official Zoning Map, including the rezoning of
            lands to these new zoning districts and/or the Urban
            Residential District; add a definition of a ‘fast food
            restaurant;’ amend the definition of ‘warehouse and whole
            trade’ to become the new definition of ‘warehouse,
            wholesale, storage or distribution use;’ revise
            requirements regarding signs; provide for conditions for
            warehouse, wholesale, storage or distribution use; amend
            the requirement that applicants provide security services
            to shopping centers; repeal requirements regarding traffic
            impact studies; repeal any conflicting ordinances,
            resolutions or parts thereof; provide for severability of
            parts of this ordinance deemed to be invalid; and provide
            for an effective date. The Board of Commissioners will
            consider the foregoing [o]rdinance at a hearing to be held
            during the [board’s] public meeting on July 1, 2010[,] at
            7:00 p.m. at the Lower Macungie Township Municipal
            Building, 3400 Brookside Road, Macungie, Pennsylvania.
            Copies of the full text of this [o]rdinance are available to
            any interested party for inspection and/or copying at the
            [t]ownship [m]unicipal [b]uilding, or for inspection during
            normal business hours at the offices of this newspaper and
            the Lehigh County Department of Law. All interested
            parties are invited to attend this hearing.

                                        10
Id. at 876-77 (record citation omitted).
             In Streck, the trial court found the summary lacked “reasonable detail”
because

             the notice did not state that it was the Zoning Ordinance
             of 1998 that was being amended; did not identify the
             particular ‘conflicting ordinance’ provisions being
             repealed by section number; stated that there would be
             ‘four new zoning districts’ instead of ‘four new classes of
             zoning districts[;]’ did not identify the location of the new
             zoning districts; did not include the table of contents of
             Ordinance No. 2010-06; did not summarize the purpose
             of the new zoning districts; and did not identify the uses
             to be excluded from the new classes of zoning districts.

Id. at 877 (bold emphasis added).
             On appeal, this Court reversed the trial court’s decision, explaining:

             All that Section 610[(a) of the MPC] requires is a brief
             summary in reasonable detail. 53 P.S. § 10610(a). The
             trial court’s objections are more semantic than
             substantive in nature, and they border on the picayune.
             The truth is that excessive detail can overwhelm the reader
             and thereby mislead, not inform, the reader. For example,
             the trial court faulted the summary of Ordinance No. 2010-
             06 because it refers to the ‘[t]ownship [z]oning
             [o]rdinance’ and not the ‘[t]ownship [z]oning [o]rdinance
             of 1998.’ Unless the reader was an expert in the
             [t]ownship’s ordinances, adding the year ‘1998’ would
             provide a meaningless, not reasonable, detail. For the
             same reason, it was not necessary for the [t]ownship to
             identify the section numbers of the ordinances being
             repealed or amended. It is more important to identify
             the content of the sections being repealed or amended,
             and the summary did so. Using the table of contents of
             Ordinance No. 2010-06 would have been another way to
             do a summary, but its absence is not unreasonable. The
             table of contents simply repeats, but in a different form,
             the information in the [t]ownship’s summary. It may have
             been a good idea for the summary to explain the purpose
             of the proposed amendments, but this is a requirement that
             does not appear in Section 610(a) of the MPC and is a

                                           11
             matter of policy for the General Assembly to decide. Had
             the [t]ownship gone the alternate route of publishing the
             entire text of Ordinance No. 2010-06, it would not have
             had to explain its purpose for this legislative change.

Streck, 58 A.3d at 878 (emphasis added).
             The Streck Court concluded:

             [T]he [t]ownship’s summary listed the salient details of
             Ordinance No. 2010–06 in ‘reasonable’ detail. The
             summary gave the reader notice that there would be a
             major rezoning of land located within the [t]ownship, and
             it advised any citizen interested in more information on
             where to obtain a free copy of the new zoning map and the
             complete text of Ordinance [No.] 2010-06, i.e., the
             [t]ownship [m]unicipal [b]uilding. The ‘reasonable detail’
             standard does not give a reviewing court a license to
             flyspeck an ordinance summary. To so hold would require
             municipalities to publish the entire text of an ordinance,
             which is a result Section 610(a) [of the MPC] sought to
             avoid with the summary option. This is especially true
             here in light of the fact that Ordinance No. 2010-06 was
             30 pages in length.

Streck, 58 A.3d at 878 (emphasis added).
             Here, Yannaccone’s objections are not “more semantic than substantive
in nature, [nor do] they border on the picayune.” Id. While the Streck Court stated
that “excessive detail” can overwhelm or misinform the reader, id., it does not excuse
the Board’s issuance of a Notice with no detail. Similarly, although the Streck Court
opined that “it was not necessary for the [t]ownship to identify the section numbers
of the ordinances being repealed or amended[,]” Streck does not justify the Board’s
failure “to identify the content of the sections being repealed or amended[,]” id., in
its Notice. Consequently, because “the Township’s summary [did not] list[] the
salient details of [the] Ordinance . . . in ‘reasonable’ detail[,]” id., Streck is




                                         12
inapposite. Accordingly, this Court holds that the Board did not comply with
Section 610(a) of the MPC in its issuance of the Notice.8


                                          Conclusion
               Because Yannaccone filed his appeal within 30 days of the Board’s
enactment of the Ordinance, he was only required to “meet the burden of proving
that there was a failure to strictly comply with statutory procedure.” 42 Pa.C.S. §
5571.1(e). Since Yannaccone met his burden of proving that the Board did not
comply with Section 610(a) of the MPC, the Ordinance is void ab initio. See 42
Pa.C.S. § 5571.1(d)(3). Accordingly, the trial court properly granted the Summary
Judgment Motion.9
               For all of the above reasons, the trial court’s order is affirmed.




                                              _________________________________
                                              ANNE E. COVEY, Judge




       8
         Having made this determination, this Court does not reach the Board’s final issue.
       9
         “[T]his Court may affirm a trial court’s order on other grounds where affirmance is
required for different reasons than those on which [the trial court] based its decision.” Watkins v.
Pa. Dep’t of Corr., 196 A.3d 272, 274 n.3 (Pa. Cmwlth. 2018).


                                                13
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


James Yannaccone                       :
                                       :
            v.                         :
                                       :
Lewis Township Board of                :
Supervisors,                           :   No. 856 C.D. 2020
                Appellant              :


                                  ORDER

            AND NOW, this 30th day of April, 2021, the Northumberland County
Common Pleas Court’s July 31, 2020 order is affirmed.



                                    _________________________________
                                    ANNE E. COVEY, Judge